


Exhibit 10.14
FREESCALE SEMICONDUCTOR HOLDINGS
NONQUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT (the "Agreement"), is made effective as of the date indicated in
the grant summary in the Freescale equity recordkeeping system (the "Date of
Grant"), between Freescale Semiconductor Holdings I, Ltd., a Bermuda limited
company (the "Company"), and the recipient of the grant (the "Participant"):
R E C I T A L S:
WHEREAS, the Company has adopted the Freescale Holdings 2006 Management
Incentive Plan (the "Plan"), which Plan is incorporated herein by reference and
made a part of this Agreement. Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the Stock Option provided for herein
to the Participant pursuant to the Plan and the terms set forth herein in
exchange for the Class B Interests in Freescale Holdings L.P. held by the
Participant pursuant to a previous award (the "Prior Award").
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1. Grant of the Option. The Company hereby grants (subject to the Participant's
execution of the Investors Agreement) to the Participant the right and option
(the "Option") to purchase, on the terms and conditions hereinafter set forth,
all or any part of an aggregate number of shares of Common Stock (each a "Share"
and collectively, the "Shares") as indicated in the grant summary in the
Freescale equity recordkeeping system. The purchase price of the Shares subject
to the Option shall be $1.24 per Share (the "Option Price"). The Option is
intended to be a non-qualified stock option, and is not intended to be treated
as an option that complies with Section 422 of the Code. The Option is granted
to the Participant in substitution for the Prior Award (which Prior Award is
hereby cancelled).


2. Vesting.
(a) Subject to the Participant's continued Employment with the Company, or
except as otherwise provided below, the Option shall vest and become exercisable
with respect to twenty-five percent (25%) of the Shares initially covered by the
Option on each of the first, second, third and fourth anniversaries of the Date
of Grant. At any time, the portion of the Option which has become vested and
exercisable as described above (or pursuant to Sections 2(b) or 4 below) is
hereinafter referred to as the "Vested Portion".
(b) Notwithstanding any other provisions of this Agreement to the contrary, in
the event of a Change of Control, the unvested portion of the Option shall
become vested and exercisable for an additional number of Shares where that
additional number of Shares equals the remaining unvested Shares multiplied by
the Change of Control Cash Consideration Fraction. For purposes of this
Agreement, "Change of Control Cash Consideration Fraction" shall mean, with
respect to a Change of Control, the portion of the per Share consideration which
is paid in the form of cash, provided that if the Change of Control Cash
Consideration Fraction is .75 or higher, it shall be deemed to be 1.
Notwithstanding the above, in the event the Participant's Employment is
terminated by the Company or any successor thereto without Cause or by the
Participant for Good Reason, in each case following a Change of Control, the
Option shall immediately become fully vested and exercisable.
3. Exercise of Option.
(a) Period of Exercise. Subject to the provisions of the Plan and this
Agreement, the Participant may exercise all or any part of the Vested Portion of
the Option at any time prior to the earliest to occur of:
(i) the tenth anniversary of the Date of Grant;
(ii) one (1) year following the date of the Participant's termination of
Employment due to death or Disability;
(iii) ninety (90) days following the date of the Participant's termination of
Employment for any reason other than due to the Participant's death or
Disability; and
(iv) the date of the Participant's termination of Employment for Cause.
(b) Method of Exercise.
(i) Each election to exercise the Vested Portion shall be subject to the terms
and conditions of the Plan and shall be in writing, signed by the Participant or
by his or her executor, administrator, or permitted transferee (subject to any
restrictions

1

--------------------------------------------------------------------------------




provided under the Plan and the Investors Agreement), made pursuant to and in
accordance with the terms and conditions set forth in the Plan and received by
the Company at its principal offices, accompanied by payment in full as provided
in the Plan.
(ii) The Option Price may be paid by delivery of cash or check acceptable to the
Committee, or by means of withholding of Shares subject to the Vested Portion
with an aggregate Fair Market Value equal to (A) the aggregate exercise price
and (B) unless the Committee determines otherwise under Section 11 of this
Agreement or the Company is precluded or restricted from doing so under debt
covenants, minimum statutory withholding taxes with respect to such exercise, or
by such other method provided under the Plan and explicitly approved by the
Committee. In the event that the Vested Portion is exercised by a person other
than the Participant, the Company shall ascertain the authority of the Option
holder to exercise the Vested Portion and shall deliver the Shares hereunder to
the Option holder after it is satisfied as to such authority.
(iii) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Vested Portion may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under applicable state
and federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange that the Committee shall in
its sole discretion determine to be necessary or advisable. The Committee shall
use its best efforts to cause any registration or qualification of the Option or
the Shares to be completed.
(iv) Upon the Company's determination that the Vested Portion of the Option has
been validly exercised as to any of the Shares, the Company shall issue
certificates in the Participant's name for such Shares. However, the Company
shall not be liable to the Participant for damages relating to any reasonable
delays in issuing the certificates to such Participant, any loss of the
certificates, or any mistakes or errors in the issuance of the certificates or
in the certificates themselves which it promptly undertakes to correct.
(v) In the event of the Participant's death, the Option shall remain exercisable
by the Participant's executor or administrator, or the person or persons to whom
the Participant's rights under this Agreement shall pass by will or by the laws
of descent and distribution as the case may be, to the extent set forth in
Section 3(a). Any heir or legatee of the Participant shall take rights herein
granted subject to the terms and conditions hereof.
(vi) In no event may a Participant or any other holder of an Option who has not
executed the Investors Agreement exercise any part of the Vested Portion.


4. Termination of Employment.
(a) General. If the Participant's Employment is terminated for any reason, the
Option shall, to the extent not then vested (after giving effect to the
provisions of Section 2(b) and this Section 4), terminate upon such termination
of Employment and the Vested Portion of the Option shall remain exercisable for
the period set forth in Section 3(a) and shall thereafter terminate.
(b) For Cause. The Option (including any Vested Portion thereof) shall terminate
upon the Participant's termination of Employment for Cause.
(c) Without Cause or for Good Reason. Upon the Participant's termination of
Employment without Cause or by the Participant for Good Reason, the Option shall
become vested and exercisable for an additional number of Shares equal to the
number of Shares subject to the Option (if any) that would have vested on the
next anniversary of the Date of Grant if the Participant had remained employed
until such date (the "Subsequent Tranche"), multiplied by a fraction, the
numerator of which equals the number of days elapsed from the vesting date
immediately preceding termination of the Participant's Employment through the
Participant's termination of Employment and the denominator of which equals 365
plus, if so determined in the sole discretion of the Chief Executive Officer of
the Company, the Subsequent Tranche; subject in all circumstances to the maximum
of the total number of Shares subject to the Option as of the date of such
termination of Employment. Any portion of the Option that is not exercisable
after giving effect to the above provisions of this Section 4(c) shall terminate
immediately effective as of the termination of the Participant's Employment.
(d) Death. Upon the Participant's termination of Employment due to death, the
Option shall become fully vested and exercisable.
(e) Disability. Upon the Participant's termination of Employment due to
Disability, the Option shall become fully vested and exercisable.
(f) Retirement. Upon the Participant's termination of Employment due to
Retirement and solely to the extent so determined by the Company's Chief
Executive Officer, the Option shall become vested and exercisable for an
additional number of Shares equal to the Subsequent Tranche multiplied by a
fraction, the numerator of which equals the number of days elapsed from the
vesting date immediately preceding termination of Participant's Employment
through the Participant's termination of Employment and the denominator of which
equals 365; subject in all circumstances to the maximum of the total number of
Shares subject to the Option as of the date of such termination of Employment.
Any portion of the Option that is not

2

--------------------------------------------------------------------------------




exercisable after giving effect to the above provisions of this Section 4(f)
shall terminate immediately effective as of the termination of the Participant's
Employment.
(g) By the Participant other than due to Disability or Good Reason. If the
Participant's Employment is terminated on account of a termination of the
Participant's Employment initiated by the Participant other than due to
Disability or Good Reason, then the unvested portion of the Option then held by
the Participant shall be automatically forfeited.
(h) Forfeiture. Notwithstanding anything herein to the contrary, if the
Participant breaches any Restrictive Covenants applicable to the Participant
(including, without limitation, the Restrictive Covenants set forth in Exhibit A
hereto) following termination of the Participant's Employment by the Participant
other than due to Disability or Good Reason, then (x) any portion of the Option
that vested during the twelve-month period immediately preceding the date of
termination (the "Preceding Tranche") shall be automatically forfeited, (y) any
Shares acquired pursuant to the exercise of an Option in the Preceding Tranche
shall be subject to the call option set forth in Section 6 of the Investors
Agreement and (z) any proceeds from the sale of Shares described in preceding
clause (y), shall be immediately repaid to the Company.
5. Certain Covenants. The Participant hereby agrees and covenants to perform all
of his obligations set forth in Exhibit A hereto (which is incorporated by
reference hereby) and acknowledges that the Participant's obligations set forth
in Exhibit A constitute a material inducement for the Company's grant of Options
to the Participant.
6. Share Restrictions, etc. Except as expressly provided herein, the
Participant's rights hereunder and with respect to Shares received upon exercise
of the Vested Portion are subject to the restrictions and other provisions
contained in the Investors Agreement.
7. Distributions, Redemptions, etc. Upon the occurrence of an Adjustment Event,
the Option Price shall be reduced by an amount equal to the per-Share amount
paid in connection with the Adjustment Event; provided, however, that any such
reduction shall be limited to that portion of such amount which would not cause
the Option Price to be reduced below 25% of the per-Share Fair Market Value, as
of the date of such reduction. In the case of a redemption or repurchase, the
number of Shares of the class of stock redeemed or repurchased that are subject
to the Option will be automatically reduced by an amount proportionate to the
percentage reduction in outstanding shares of the affected class resulting from
the redemption or repurchase.
8. No Right to Continued Employment. The granting of the Option evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the Employment of the Participant and shall not lessen or affect the
Company's or its Affiliate's right to terminate the Employment of such
Participant.
9. Legend on Certificates. The certificates representing the Shares purchased by
exercise of the Vested Portion shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.
10. Transferability. Except as provided in the Investors Agreement, the Option
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Participant otherwise than by will or by the laws of
descent and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance. No such permitted transfer of the Option to heirs
or legatees of the Participant shall be effective to bind the Company unless the
Committee shall have been furnished with written notice thereof and a copy of
such evidence as the Committee may deem necessary to establish the validity of
the transfer and the acceptance by the transferee or transferees of the terms
and conditions hereof. During the Participant's lifetime, the Vested Portion is
exercisable only by the Participant or a permitted transferee (pursuant to the
Investors Agreement).
11. Withholding. Notwithstanding any other provision in this Agreement to the
contrary, the Participant may be required to pay to the Company or any Affiliate
and the Company shall have the right and is hereby authorized to withhold from
any payment due or transfer made under the Option or under the Plan or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities or other property) of any applicable withholding taxes in
respect of the Option, its exercise or any payment or transfer under or with
respect to the Option or the Plan and to take such other action as may be
necessary in the opinion of the Committee to satisfy all obligations for the
payment of such withholding taxes.
12. Securities Laws. The issuance of any Shares hereunder shall be subject to
the Participant making or entering into such written representations, warranties
and agreements as the Committee may reasonably request in order to comply with
applicable securities laws.
13. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the

3

--------------------------------------------------------------------------------




Company for the Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.
14. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.
15. Consent to Jurisdiction. All actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any New York state or
federal court sitting in the Borough of Manhattan in The City of New York. The
parties hereto hereby (a) submit to the exclusive jurisdiction of any state or
federal court sitting in the Borough of Manhattan of The City of New York for
the purpose of any action arising out of or relating to this Agreement brought
by any party hereto, and (b) irrevocably waive, and agree not to assert by way
of motion, defense, or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune of from attachment or execution, that the action is
brought in an inconvenient forum, that the venue of the action is improper, or
that this Agreement or the transactions contemplated hereby may not be enforced
in or by any of the above-named courts.
16. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 16 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY
TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
17. Option Subject to Plan and Investors Agreement. By entering into this
Agreement the Participant agrees and acknowledges that the Participant has
received and read a copy of the Plan, the Investors Agreement and the Offering
Memorandum for the Plan. The Option is subject to the Plan and the Investors
Agreement, each as may be amended from time to time, and the terms and
provisions of the Plan and the Investors Agreement are hereby incorporated
herein by reference. By entering into this Agreement, the Participant hereby
authorizes the General Counsel of Freescale Semiconductor, Inc. (the "General
Counsel") as the Participant's attorney-in-fact and delegates full power and
authority to the General Counsel to enter into the Investors Agreement on the
Participant's behalf.
18. Section 409A. It is intended that the terms of this Agreement comply with
section 409A of the Code. If it is determined that the terms of this Agreement
have been structured in a manner that would result in adverse tax treatment
under Section 409A of the Code, the parties agree to cooperate in taking all
reasonable measures to restructure the arrangement to minimize or avoid such
adverse tax treatment without materially impairing Participant's economic
rights.
19. Acceptance. This Agreement must be accepted by electronic signature of the
Participant in the Freescale equity recordkeeping system.

4

--------------------------------------------------------------------------------




EXHIBIT A
Restrictive Covenants.
 
(a)
Confidential Information. The Participant shall hold in a fiduciary capacity for
the benefit of the Company and its Affiliates (collectively, the "Affiliated
Group"), all secret or confidential information, knowledge or data relating to
the Affiliated Group and its businesses (including, without limitation, any
proprietary and not publicly available information concerning any processes,
methods, trade secrets, research or secret data, costs, names of users or
purchasers of their respective products or services, business methods, operating
procedures or programs or methods of promotion and sale) that the Participant
obtains during the Participant's Employment that is not public knowledge (other
than as a result of the Participant's violation of this Section (a))
("Confidential Information"). The Participant shall not communicate, divulge or
disseminate Confidential Information at any time during or after the
Participant's Employment, except with the prior written consent of the Company,
or as otherwise required by law or legal process or as such disclosure or use
may be required in the course of the Participant performing his duties and
responsibilities with the Affiliated Group. Notwithstanding the foregoing
provisions, if the Participant is required to disclose any such confidential or
proprietary information pursuant to applicable law or a subpoena or court order,
the Participant shall promptly notify the Company in writing of any such
requirement so that the Company or the appropriate member of the Affiliated
Group may seek an appropriate protective order or other appropriate remedy or
waive compliance with the provisions hereof. The Participant shall reasonably
cooperate with the Company or the appropriate member of the Affiliated Group to
obtain such a protective order or other remedy. If such order or other remedy is
not obtained prior to the time the Participant is required to make the
disclosure, or the Company waives compliance with the provisions hereof, the
Participant shall disclose only that portion of the confidential or proprietary
information which he is advised by counsel in writing (either his or the
Company's) that he is legally required to so disclose. Upon his termination of
Employment for any reason, the Participant shall promptly return to the Company
all records, files, memoranda, correspondence, notebooks, notes, reports,
customer lists, drawings, plans, documents, and other documents and the like
relating to the business of the Affiliated Group or containing any trade secrets
relating to the Affiliated Group or that the Participant uses, prepares or comes
into contact with during the course of the Participant's employment with the
Affiliated Group, and all keys, credit cards and passes, and such materials
shall remain the sole property of the Affiliated Group. The Participant agrees
to execute any standard-form confidentiality agreements with the Company that
the Company in the future generally enters into with its senior executives.

(b)
Work Product and Inventions. The Affiliated Group and/or its nominees or assigns
shall own all right, title and interest in and to any and all inventions, ideas,
trade secrets, technology, devices, discoveries, improvements, processes,
developments, designs, know how, show-how, data, computer programs, algorithms,
formulae, works of authorship, works modifications, trademarks, trade names,
documentation, techniques, designs, methods, trade secrets, technical
specifications, technical data, concepts, expressions, patents, patent rights,
copyrights, moral rights, and all other intellectual property rights or other
developments whatsoever (collectively, "Developments"), whether or not
patentable, reduced to practice or registrable under patent, copyright,
trademark or other intellectual property law anywhere in the world, made,
authored, discovered, reduced to practice, conceived, created, developed or
otherwise obtained by the Participant (alone or jointly with others) during the
Participant's Employment with the Affiliated Group, and arising from or relating
to such employment or the business of the Affiliated Group (whether during
business hours or otherwise, and whether on the premises of using the facilities
or materials of the Affiliated Group or otherwise). The Participant shall
promptly and fully disclose to the Affiliated Group and to no one else all
Developments, and hereby assigns to the Affiliated Group without further
compensation all right, title and interest the Participant has or may have in
any Developments, and all patents, copyrights, or other intellectual property
rights relating thereto, and agrees that the Participant has not acquired and
shall not acquire any rights during the course of his employment with the
Affiliated Group or thereafter with respect to any Developments.

(c)
Non-Recruitment of Affiliated Group Employees. The Participant shall not, at any
time during the Nonsolicitation Restricted Period (as defined below), other than
in the ordinary exercise of his duties, without the prior written consent of the
Affiliated Group, directly or indirectly, solicit, recruit, or employ (whether
as an employee, officer, agent, consultant or independent contractor) any person
who is or was at any time during the previous 12 months, an employee,
representative, officer or director of any member of the Affiliated Group.
Further, during the Nonsolicitation Restricted Period, the Participant shall not
take any action that could reasonably be expected to have the effect of directly
encouraging or inducing any person to cease their relationship with any member
of the Affiliated Group for any reason. A general employment advertisement by an
entity of which the Participant is a part will not constitute solicitation or
recruitment. The "Nonsolicitation Restricted Period" shall mean the period from
the Date of Grant through the second anniversary of the Participant's
termination of Employment.

(d)
Non-Competition - Solicitation of Business. During the Noncompetition Restricted
Period (as defined below), the Participant shall not, either directly or
indirectly, compete with the business of the Affiliated Group by (i) becoming an
officer, agent, employee, partner or director of any other corporation,
partnership or other entity, or otherwise render


5

--------------------------------------------------------------------------------




services to or assist or hold an interest (except as a less than 3-percent
shareholder of a publicly traded corporation or as a less than 5-percent
shareholder of a corporation that is not publicly traded) in any Competitive
Business (as defined below), or (ii) soliciting, servicing, or accepting the
business of (A) any active customer of any member of the Affiliated Group, or
(B) any person or entity who is or was at any time during the previous twelve
months a customer of any member of the Affiliated Group, provided that such
business is competitive with any significant business of any member of the
Affiliated Group. "Competitive Business" shall mean any person or entity
(including any joint venture, partnership, firm, corporation, or limited
liability company) that conducts a business that is competitive with any
significant business of the Affiliated Group as of the date of termination (or
any significant business that is being actively pursued as of the date of
termination by the Affiliated Group). The "Noncompetition Restricted Period"
shall mean the period from the Date of Grant through the second anniversary of
the date of termination of the Participant's Employment.
(e)
Assistance. The Participant agrees that during and after his employment by the
Affiliated Group, upon request by the Company, the Participant will assist the
Affiliated Group in the defense of any claims, or potential claims that may be
made or threatened to be made against any member of the Affiliated Group in any
action, suit or proceeding, whether civil, criminal, administrative,
investigative or otherwise (a "Proceeding"), and will assist the Affiliated
Group in the prosecution of any claims that may be made by any member of the
Affiliated Group in any Proceeding, to the extent that such claims may relate to
the Participant's Employment or the period of the Participant's Employment by
the Affiliated Group. The Participant agrees, unless precluded by law, to
promptly inform the Company if the Participant is asked to participate (or
otherwise become involved) in any Proceeding involving such claims or potential
claims. The Participant also agrees, unless precluded by law, to promptly inform
the Company if the Participant is asked to assist in any investigation (whether
governmental or otherwise) of any member of the Affiliated Group (or their
actions), regardless of whether a lawsuit has then been filed against any member
of the Affiliated Group with respect to such investigation. The Company agrees
to reimburse the Participant for all of the Participant's reasonable
out-of-pocket expenses associated with such assistance, including travel
expenses and any attorneys' fees and shall pay a reasonable per diem fee for the
Participant's service. In addition, the Participant agrees to provide such
services as are reasonably requested by the Company to assist any successor to
the Participant in the transition of duties and responsibilities to such
successor. Any services or assistance contemplated in this Section (e) shall be
at mutually agreed to and convenient times.

(f)
Remedies. The Participant acknowledges and agrees that the terms of this Exhibit
A: (i) are reasonable in geographic and temporal scope, (ii) are necessary to
protect legitimate proprietary and business interests of the Affiliated Group
in, inter alia, near permanent customer relationships and confidential
information. The Participant further acknowledges and agrees that the
Participant's breach of the provisions of this Exhibit A will cause the
Affiliated Group irreparable harm, which cannot be adequately compensated by
money damages. The Participant consents and agrees that the forfeiture
provisions contained in the Plan, the Agreement and the Investors Agreement, are
reasonable remedies in the event the Participant commits any such breach. If any
of the provisions of this Exhibit A are determined to be wholly or partially
unenforceable, the Participant hereby agrees that Exhibit A or any provision
hereof may be reformed so that it is enforceable to the maximum extent permitted
by law. If any of the provisions of this Exhibit A are determined to be wholly
or partially unenforceable in any jurisdiction, such determination shall not be
a bar to or in any way diminish the Affiliated Group's right to enforce any such
covenant in any other jurisdiction.






6